Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the term “the second microwave supply system comprises a first feeding port located at an upper extent of a first side wall of the cavity..”, recited in lines 2-3, is indefinite because it is conflicted since the first microwave supply system also disclosed a first feeding port in claim 2, such as “the first microwave supply system configured …to connected to a transmission line for supplying microwaves to a rotatable antenna via a first feeding port”, recited in claim 2.  Clarification or correction is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niklasson et al (US 2011/0297672) cited by applicant.  Niklasson discloses a microwave heating apparatus comprising a cavity (150); a first microwave supply system (110) configured to supply microwaves to a bottom of the cavity (150, Par. 0031) for energizing a crisp function; a second microwave supply system (120) configured to supply microwaves to the cavity for exciting cavity modes (par. 0034); a heating system configured to provide a broiling function to the cavity (par. 0037); and a control unit (130) configured to control the first microwave supply system, the second microwave supply system, and the heating system based on a mode of operation selected via a user interface (par. 0035 and par. 0049).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niklasson et al (US 2011/0297672) in view of Nordh et al (US 2011/0297671) both cited by applicant.  With regard to claims 2, 10-11 and 16-18, Niklasson discloses substantially all features of the claimed invention including the first microwave generator configured as a solid-state based microwave generator and connected to transmission line (par. 0059), but does not discloses for supplying microwaves to a rotatable antenna.  Nordh discloses a microwave generator supplies microwaves to a rotatable antenna (par. 0048).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Niklasson the microwave generator supplies microwaves to a rotatable antenna as taught by Nordh in order disperse microwaves evenly throughout the cavity. With regard to claim 4, Niklasson discloses the mode of operation includes a crisp mode, and wherein selection of the crisp mode Page3prompts the control unit to activate the first microwave supply system, the second microwave supply system, and the heating system (par. 0062).  With regard to claim 5, Niklasson discloses the mode of operation includes a defrost mode, and wherein selection of the defrost mode prompts the control unit to only activate the second microwave supply system (par. 0014 and par. 0037).  With regard to claims 6-8, Niklasson discloses the mode of operation includes an even heating mode, and wherein selection of the even including the second microwave supplying system comprises at least one microwave source (can have more than one microwave source) and at least one feeding port (122) except the generated microwaves under the bottom tray for heating sole of the crisp plate to a Curie point and a second microwave supply system comprising a third feeding port provided at a second sidewall of the cavity, the second sidewall opposite to the first sidewall.  Nordh discloses generated microwaves under the bottom tray for heating sole of the crisp plate (135, 335) to a Curie point (par. 0065).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Niklasson the  generated microwaves under the bottom tray for heating sole of the crisp plate to a Curie point as taught by Nordh in order to provide optimum power to heat the food and a second microwave supply system comprising a third feeding port provided at a second sidewall of the cavity, the second sidewall opposite to the first sidewall as taught by Niklasson in order to provide more power to heat the food in the chamber faster. With regard to the second sidewall opposite to the first side wall, it would have been obvious to one ordinary skill in the art to have a feeding port on the second sidewall and third sidewall in order to disperse microwaves evenly thought out the heating chamber. With regard to claim 13, Niklasson discloses the heating system comprises a heating element (180, par. 0041, Figure 1) arranged at a ceiling of the cavity.  With regard to claim 14, Niklasson discloses a user interface (340) with which to input information to .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hatagawa (US 4,499,356) discloses microwave heater having a device for thawing frozen cakes.  Takimoto et al (US 5,451,751) discloses high-frequency heating apparatus with waveguide switching means and selecting power switching means for magnetron.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 19, 2021